United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                               _____________

                               No. 98-4185WM
                               _____________

Percy J. Cooper,                         *
                                         *
               Appellant,                *
                                         *
       v.                                *
                                         *
Dora B. Schriro; Mike Groose,            * On Appeal from the United
Superintendent; Lisa Jones; Sherie       * States District Court
Koeneman; Mike Kemna; Jean Ann           * for the Western District
Johnson; Russell Hollowell; Heather      * of Missouri.
Townsend; E. Ruppel; Mark Clark;         *
Phillips, Lt.; Terry Page; S. Kroush;    * [To Be Published]
Lori Burke; Larry Williams; S.           *
Saunders; H. Wood; J. Weir;              *
Marsha Urick; N. Karn; William           *
Hughes; Rhonda Almanze; Mark             *
Major; Kelly Peterie; Vivian             *
Conway; and M. Hunter,                   *
                                         *
               Appellees.                *
                                    ___________

                        Submitted: August 4, 1999
                            Filed: September 9, 1999
                                ___________

Before McMILLIAN, RICHARD S. ARNOLD, and HANSEN, Circuit Judges.
                           ___________

PER CURIAM.
       Missouri prisoner Percy J. Cooper filed a 42 U.S.C. § 1983 complaint of more
than thirty pages, which listed as defendants twenty-four Department of Corrections
(DOC) employees and two Correctional Medical Services employees. The District
Court granted Cooper provisional leave to proceed in forma pauperis (IFP); stated that
Cooper’s complaint did not conform with Federal Rule of Civil Procedure 8(a)’s “short
and plain statement” requirement; and explained to Cooper that he could file an
amended complaint on court-approved forms, but his failure to do so would result in
dismissal.

       Cooper then filed an amended complaint on a section 1983 complaint form. He
named as defendants “Michael Kemna et al.” and referenced the original complaint in
the section titled “Parties to this civil action.” In the “Statement of claim” and “Relief”
sections, Cooper wrote “See: Attach” and “See: Original Complaint.” Cooper
attached a statement in which he alleged that as a result of defendants’ actions “as set
forth in [his] original complaint,” his “parole release date” was being deferred; his
assignment to administrative segregation was continuing; he was suffering from “severe
toothaches”; he had been denied access to media, legal, and religious material; he had
been sanctioned for “false violations”; and he had been denied redress through
administrative remedies, all of which caused him physical and psychological injury in
violation of both the state and federal constitutions.

       The Court dismissed Cooper’s amended complaint under 28 U.S.C.
§ 1915A(b)(1) for failure to state a claim, declaring that the complaint “contain[ed] no
description whatsoever of how the 26 named defendants” personally violated Cooper’s
constitutional rights. Cooper appealed and was granted IFP status; both Cooper and
the defendants employed by the State of Missouri have filed briefs. Cooper argues that
the “district court erred in not giving [his] complaint a liberal construction” and that he
was denied access to the court and legal assistance. For the reasons stated below, we
affirm in part, reverse in part, and remand the action to the District Court.


                                           -2-
       We agree with defendants that Cooper’s amended complaint, viewed without
reference to the original complaint, does not state a claim for relief, as the only
defendant Cooper named was Kemna “et al.,” and Cooper did not explain how Kemna
was responsible for the alleged violations of his rights. See Frey v. City of
Herculaneum, 44 F.3d 667, 672 (8th Cir. 1995) (complaint which did not indicate how
defendants were involved in alleged violations and was conclusory failed to meet
notice-pleading standard). It seems clear, however, that Cooper intended to have the
two complaints read together; and it appears the District Court considered the original
complaint to some extent because the dismissal order references “26 named
defendants,” whereas the amended complaint lists only Kemna “et al.” as defendants.
In any event, we believe Cooper’s original complaint is lengthy not because he failed
to state his claims concisely or in compliance with Rule 8, but because he named so
many defendants. Cf. Tatum v. Iowa, 822 F.2d 808, 810 (8th Cir. 1987) (per curiam)
(“While all pleadings are to be construed to do substantial justice . . . the pleading must
at a minimum be sufficient to give the defendant notice of the claim.”).

       Upon de novo review of the original complaint, see McGore v. Wrigglesworth,
114 F.3d 601, 604 (6th Cir. 1997) ( dismissal under § 1915A for failure to state claim
is reviewed de novo), we believe Cooper stated claims for relief against several
defendants, see Haines v. Kerner, 404 U.S. 519, 520 (1972) (per curiam) (pro se
litigant&s allegations are construed liberally).

       We conclude that Cooper stated a claim against health care administrator
Rhonda Almanza for deliberate indifference to serious medical and dental needs in
violation of the Eighth Amendment, as Cooper alleged he filed a medical service
request regarding his painful dental problems (decayed and cracked teeth) and was
refused treatment. See Estelle v. Gamble, 429 U.S. 97, 104 (1976) (Eighth
Amendment violated where prison officials are deliberately indifferent to prisoner’s
serious medical needs); Boyd v. Knox, 47 F.3d 966, 969 (8th Cir. 1995) (delay in


                                           -3-
dental care coupled with knowledge of patient’s pain can support Eighth Amendment
claim).

       We also conclude Cooper stated a claim against “Function Unit Manager”
(FUM) Russell Hollowell for denying him access to printed materials, including “all
magazines” and legal and religious materials, in violation of the First Amendment.
Prison regulations which restrict an inmate’s access to publications are valid under the
Constitution if “reasonably related to legitimate penological interests.” See Dawson
v. Scurr, 986 F.2d 257, 259-60, 263 (8th Cir.) (internal quotation omitted) (upholding
Iowa regulations limiting access to sexually explicit materials), cert. denied, 510 U.S.
884 (1993). Given Cooper’s allegation that he was denied all magazines as well as
copies of other specific publications, we believe the prison would be obligated to
proffer a legitimate reason for any decision to deny Cooper access to these materials.
Related to this claim, we conclude Cooper’s allegation that DOC director Dora Schriro
authorized the denial of printed materials to inmates is sufficiently specific to state a
section 1983 claim for actions allegedly taken directly by her. See Boyd, 47 F.3d at
968 (supervisor may not incur liability on theory of respondeat superior; “supervisor
must know about the conduct and facilitate it, approve it, condone it, or turn a blind
eye” to it (internal quotation and citation omitted)).

       Next, Cooper’s allegations against corrections officers N. Karn, Mark Major,
William Hughes, and M. Hunter--that Karn shut off his water for five days and the
others threatened his safety, all because he used the prison grievance system--are
sufficient to state a retaliation claim. See Madewell v. Roberts, 909 F.2d 1203, 1206
(8th Cir. 1990) (otherwise proper acts are actionable under § 1983 if taken in retaliation
for exercise of constitutionally protected right); Sprouse v. Babcock, 870 F.2d 450, 452
(8th Cir. 1989) (recognizing right to petition for redress of grievances under established
prison grievance system); Hudspeth v. Figgins, 584 F.2d 1345, 1348 (4th Cir. 1978)
(per curiam) (threat to prisoner may state claim of denial of access to courts if threats
were intended to intimidate inmate from exercising that right), cert. denied, 441 U.S.

                                           -4-
913 (1979). Cooper did not, however, state a claim as to superintendent Michael
Kemna based on his allegation that he “belie[ved]” Kemna ordered officers to file false
violations against him in retaliation for his grievances. See Atkinson v. Bohn, 91 F.3d
1127, 1129 (8th Cir. 1996) (per curiam) (speculative and conclusory allegations cannot
support retaliation claim).

       Last, Cooper did not state that the punishment he received following hearings in
front of Disciplinary Hearing Officer E. Ruppel and FUM S. Kroush was overturned
or in any way invalidated; therefore, his claim for damages and declaratory relief is
barred under Heck v. Humphrey, 512 U.S. 477, 486-87 (1994), although, assuming
Cooper has standing, his claim for injunctive relief--enjoining defendants from
conducting hearings that lack constitutionally required process in the future--survives
because such relief would not call into question the underlying punishment. See
Edwards v. Balisok, 520 U.S. 641, 648 (1997).

       Cooper’s other allegations simply failed to allege the violation of a federal right,
see Buckley v. Barlow, 997 F.2d 494, 495 (8th Cir. 1993) (per curiam) (§ 1983 plaintiff
must allege violation of federal statutory or constitutional right), or lacked sufficient
specificity under even the most liberal pleading requirements, see Martin v Sargent, 780
F.2d 1334, 1337 (8th Cir. 1985) (pro se pleading must contain specific facts supporting
its conclusions), and were properly dismissed for failure to state a claim.

      Accordingly, we affirm in part, and reverse and remand in part.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.


                                           -5-